     Case 1:20-cv-04920-MKV Document 31 Filed 08/31/20 Page 1 of 3


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York



                                                    86 Chambers Street, 3rd floor
                                                    New York, New York 10007


                                                   August 28, 2020              USDC SDNY
BY ECF                                                                          DOCUMENT
The Honorable Mary Kay Vyskocil                                                 ELECTRONICALLY FILED
United States District Judge                                                    DOC #:
Daniel Patrick Moynihan United States Courthouse                                DATE FILED: 8/31/2020
500 Pearl Street
New York, New York 10007

                   Re:     Pfizer Inc. v. United States Department of Health and Human
                           Services, et al., No. 20 Civ. 4920 (MKV)


Dear Judge Vyskocil:

        This Office represents the defendants (the “Government”) in the above-referenced
action. We write on behalf of all the parties in this matter, after having conferred with
Plaintiff’s counsel, jointly and respectfully to request the Court’s endorsement of a
proposed schedule for the resolution of this matter through dispositive motion briefing. 1
More specifically, the parties anticipate that Plaintiff will file a motion for summary
judgment, and the Government will file a cross-motion to dismiss and for summary
judgment. 2


1 The parties respectfully request that the Court deem its pre-motion conference
requirement to be fulfilled by this joint correspondence (thereby tolling the Government’s
time to answer or otherwise respond to the Complaint), since the parties have conferred
and agree that dispositive motion practice is the appropriate avenue for the resolution of
this case. However, if the Court would prefer that the parties submit substantive pre-
motion conference letters before the Court enters any briefing schedule, the parties will
be happy to make those submissions.
2 The parties also respectfully submit that because Plaintiff’s claims brought pursuant to
the Constitution and the Administrative Procedure Act (“APA”) present only legal issues
regarding the lawfulness of the Government’s actions in light of the administrative record
(which will be filed according to the schedule proposed herein), no Local Civil Rule 56.1
statement is needed. See, e.g., Just Bagels Mfg., Inc. v. Mayorkas, 900 F. Supp. 2d 363,
372 n.7 (S.D.N.Y. 2012) (opining that cases based on the review of an administrative
record “present[] only a question of law” and directing parties not to submit Local Rule
56.1 statements); Karpova v. Snow, 402 F. Supp. 2d 459, 465 (S.D.N.Y. 2005) (summary
        Case 1:20-cv-04920-MKV Document 31 Filed 08/31/20 Page 2 of 3




The parties acknowledge that in the normal course, Defendants would move first, and
indeed, the Government intends to move to dismiss some or all of Plaintiff’s claims
pursuant to Federal Rule of Civil Procedure 12. However, as Plaintiff previewed in its
correspondence dated July 30, 2020 (ECF No. 25), Defendant the United States Health
and Human Services Office of Inspector General (“HHS OIG”) expects to soon issue the
written advisory opinion regarding Plaintiff’s proposed co-pay assistance program that
Plaintiff requested in August 2019. The parties recognize that the content of this
advisory opinion (which will be part of the administrative record in this case) may affect
the claims or arguments that Pfizer, as the Plaintiff, asserts, and to which the Government
must therefore respond. Thus, the parties agree that the interests of judicial efficiency
and clarity may best be served by the following proposed procedure and schedule: 3
    •    HHS OIG will issue the relevant advisory opinion by September 18, 2020.
    •    The Government will compile and file the administrative record in this matter by
         October 2, 2020.4
    •    Plaintiff will file its Motion for Summary Judgment by October 16, 2020.
    •    The Government will file its combined Opposition and Cross-Motion to Dismiss
         and for Summary Judgment by November 16, 2020.
    •    Plaintiff will file its combined Reply and Opposition by December 7, 2020.
    •    The Government will file its Reply by December 21, 2020.


                      The Court endorses the Parties' proposed schedule. The Court is unlikely to
                      extend the deadlines unless there are issues related to the issuance of the advisory
                      opinion. All "combined" memoranda must be no longer than 35 pages. The other
                      submissions should comply with the Court's Individual Practices.

                                            8/31/2020


judgment appropriate without submission of statements of undisputed material facts in
APA cases because the administrative record provides the Court with “all of the
information necessary to determine whether material disputes of fact exist”). However,
in the event the Court determines that Rule 56.1 statements are required in connection
with the parties’ motions, they will provide such statements.
3Pfizer understands that at least one party intends on seeking leave to file an amicus
brief. As Pfizer gathers additional information concerning the number and scope of such
briefs, the parties will confer and alert the Court as soon as possible if they wish to
modify the schedule.
4 The Government fully anticipates being able to meet these proposed deadlines for the
issuance of the advisory opinion and filing of the administrative record. However, these
proposed dates depend in part on, among other things, Plaintiff’s timely responses to
certain routine requests by HHS OIG relating to the finalization of the advisory opinion.
The Government will promptly confer with Plaintiff and notify the Court if any issues
arise that may interfere with these proposed dates.

                                             2
     Case 1:20-cv-04920-MKV Document 31 Filed 08/31/20 Page 3 of 3




                                                Respectfully submitted,

ETHAN P. DAVIS                                  AUDREY STRAUSS
Acting Assistant Attorney General               Acting United States Attorney for
                                                the Southern District of New York
MICHELLE R. BENNETT
Assistant Branch Director
                                          By:   /s/ Jacob M. Bergman
JUSTIN M. SANDBERG                              REBECCA S. TINIO
Senior Trial Counsel                            JACOB M. BERGMAN
R. CHARLIE MERRITT                              JACOB T. LILLYWHITE
Trial Attorney                                  Assistant United States Attorneys
U.S. Department of Justice                      86 Chambers Street, 3rd Floor
Civil Division, Federal Programs Branch         New York, NY 10007
1100 L Street, NW                               Tel.: (212) 637-2774/2776/2639
Washington, DC 20005                            Fax: (212) 637-2686
Tel.: (202) 514-5838/(202) 616-8098             rebecca.tinio@usdoj.gov
justin.sandberg@usdoj.gov                       jacob.bergman@usdoj.gov
robert.c.merritt@usdoj.gov                      jacob.lillywhite@usdoj.gov



cc (via ECF):

Douglas H. Hallward-Driemeier
Ilana Eisenstein
ROPES & GRAY LLP
Attorneys for Plaintiff




                                          3
